Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112 are withdrawn due to the present amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP05-301728 cited in the machine translation provided previously and referred to as Yoshikawa herein after and further in view of Ott et al. (US 20040067369 A1).
Regarding claims 1-2 and 4-5, Yoshikawa discloses a sleeve (10) for glass tube molding comprising;
A sleeve shaft (17) with a through hole (see Fig 1)
a refractory sleeve (11) coaxially around the sleeve shaft (17);
a blow air supply pipe (1) aluminum-containing, or Fe-Cr-Al heat resistant steel with (1a) aluminum oxide coating thus superior rust resistance [0006], [0011] an outer diameter (48) and inner diameter (40) is inserted and fixed into an inner hole (17a) of the sleeve shaft, and flange portion (2) is welded to one end of the pipe 1 to cover the tip of the sleeve shaft, thus also metal, and metal tip (13), and in view of figure 1 [0020]-[0021], the outer dimensions of the flange part are considered to be larger than the outer dimensions of the tip of the sleeve shaft. Yoshikawa discloses a flange portion (2) covering a tip of the sleeve shaft [0022].  Nothing in present claim 1 requires the sleeve shaft and flange to be integral nevertheless MPEP 2144.04 recites:

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

It would be obvious to one skilled in the art to make the flange and sleeve integral in a single molding step for efficiency.  

In the same field of endeavor, Ott discloses coated metal elements for use in producing molten glass, specifically disclosing Danner channels, Danner blowpipes (Abstract, [0012]), wherein glass may be used to wet or seal structural elements, such as metal elements of a Danner structure [0040]-[0041], [0043]-[0044] (see also [0045]-[0053], [0054]-[0058], [0064], [0070], [0072]  such that a sufficient seal is provided.  Ott discloses a sufficient seal using glass may fill any pores and prevent any damage to metal components in a Danner apparatus, as discussed above due to exposure to air.  It would be obvious to one of ordinary skill in the art to modify the apparatus of Yoshikawa with the glass seal taught by Ott with reasonable expectation of success of wet or sealing metal in a Danner apparatus.
Furthermore there is an expectation of an advantage to one of ordinary skill in the art.
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Yoshikawa discloses the claimed invention except for a glass seal.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the metal in the Danner apparatus with a glass coating as taught by Ott, since it has been held that the desire to enhance commercial opportunities is common-sensical.

Similarly,
USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
OMISSION OF A STEP OR AN ELEMENT AND ITS FUNCTION
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Omission of an Element and its Function Is Obvious if the Function of the Element Is Not Desired or required.  The Board affirmed the rejection, holding that it would have been obvious to omit the element or step the function attributed thereto is not desired or required. Note: (Useful for closed-ended claims i.e. “consisting of” type claims)
Omission of an element with the consequent loss of its function. In re Wilson, 153 USPQ 740. 
Omission of an element and its function where not needed has been held to be obvious, Ex parte Rainu, 168 USPQ 375, and In re Kuhle, 188 USPQ 7.


.

Applicant is reminded
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references, Yoshikawa and Ott do not teach anticipation or suggest obviousness. Of a glass seal including a glass material between a tip surface of the sleeve shaft and the flange of the pipe member of present claim 1 (Page 3 of Applicant’s remarks filed 10/12/2021).  
The present rejection, nor the rejection of 07/12/2021 do not have an anticipation rejection thus any argument referring to an anticipation rejection is moot.
In regards to the obviousness rejection, Applicant argues that Ott discloses a sufficient seal using glass may fill any pores and prevent damage due to exposure to air however Ott is too broad to apply this to the sleeve shaft (17) and flange (2) of Yoshikawa. As stated above,


or seal structural elements, such as metal elements of a Danner structure [0040]-[0041], [0043]-[0044] (see also [0045]-[0053], [0054]-[0058], [0064], [0070], [0072]  such that a sufficient seal is provided.  Ott discloses a sufficient seal using glass may fill any pores and prevent any damage to metal components in a Danner apparatus, as discussed above due to exposure to air.  It would be obvious to one of ordinary skill in the art to modify the apparatus of Yoshikawa with the glass seal taught by Ott with reasonable expectation of success of wet or sealing metal in a Danner apparatus.
Furthermore there is an expectation of an advantage to one of ordinary skill in the art.
in re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

Yoshikawa discloses the claimed invention except for a glass seal.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the metal in the Danner apparatus with a glass coating as taught by Ott, since it has been held that the desire to enhance commercial opportunities is common-sensical.

Similarly,
USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product) (as taught by Yoshikawa) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) (coating of metals in a Danner glass device taught by Ott) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinary skill in the art would apply the glass coating to any metal portions of Danner device and expect to seal/protect the metals of device of Yoshikawa as taught by Ott); and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

At least Yoshikawa [0006], [0009] discuss metals in a Danner process peeling.  It would have been obvious to one of ordinary skill in the art to use a glass coating or seal, as taught by Ott, to assure the sleeve and pipe are sealed and prevent peeling as desired by Yoshikawa ([0016]).
Applicant’s arguments filed 10/12/2021 further indicate that the glass seal provided in the present invention suppresses the gap between the sleeve shaft 10 and pipe member 40.
In response to applicant's argument that present invention suppresses the gap between the sleeve shaft 10 and pipe member 40, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, although Ott describes providing the glass for filling pores, Ott also states 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741